DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1, 3-6, 9-14, 16-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach every limitation the claimed invention as amended 5/31/2022. Specifically, the prior art fails to teach the specific “wide area access network” and “local access network” configurations as well as “sending the measurement data to a user device via a local access network hosted by the gateway to enable the user device to forward the measurement data to the server; […] sending the measurement data from the user device to the server via the wide area access network , wherein receiving the measurement data comprises: sending, via the local access network, a request for the measurement data to the gateway; and in response to receiving, via the local access network, an authorization to the request from the gateway, receiving the measurement data at the user device, wherein receiving the measurement data at the user device comprises: in response to receiving the authorization that is based on a category and a geographical information associated with a user of the user device, receiving the measurement data at the user device; wherein the category includes a service permission associated with the user, and wherein the geographical information includes geographical rights associated with the user” in combination with the other limitations of the independent claim. 
Justen et al. (“Justen”) (US 20170223765 A1) teaches in ¶0032-33, ¶0038 and Figure 1, 5 a gateway losing a connection to the network and identifying a back-up UE for taking over bridging to a server. This may be taken down when the gateway resumes its connection. However, the gateway seeks out the back-up UE and the data is forwarded from the UEn through the back-up and does not expressly teach wherein receiving the measurement data comprises: sending, via the local access network, a request for the measurement data to the gateway; and in response to receiving, via the local access network, an authorization to the request from the gateway, receiving the measurement data at the user device, wherein receiving the measurement data at the user device comprises: in response to receiving the authorization that is based on a category and a geographical information associated with a user of the user device, receiving the measurement data at the user device; wherein the category includes a service permission associated with the user, and wherein the geographical information includes geographical rights associated with the user” as claimed. Flinta et al. US 20110216646 A1 teaches a similar invention in Figure 2, in which RGW is disconnected from the internet and utilizes mobile terminal 23 as a modem to forward data via mobile network 25 see ¶0034-36. However, as argued by Applicant, “Flinta discloses the residential gateway connecting to any mobile terminal within a geographical range of the residential gateway, rather than ‘a service permission associated with the user’ and ‘a geographical right associated with the user.’ Further, both the network connection and the backup access path disclosed in Flinta appear to be associated with the gateway, rather than associated with a user of the user device as in claim 1. None of Hattori, Dao, or Wang remedy the deficiencies of Flinta. Thus, Flinta, Hattori, Dao, and Wang do not teach or suggest at least, ‘in response to receiving the authorization that is based on a category and a geographical information associated with a user of the user device, receiving the measurement data at the user device; wherein the category includes a service permission associated with the user, and wherein the geographical information includes a geographical right associated with the user,’”  in distinguishing Flinta from the claimed invention. The same distinction can be made regarding Harwell US 20170289121 A1 ¶0070-72 as there is not taught the steps of “receiving the measurement data” as disclosed in the independent claims as devices are automatically connected without specific request / authorization procedures based on categories and geographical parameters. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478